FILED
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                                 FEB 122009
                                                                                   NANCY MAYER WHITT,
                                                                                         U.S. DISTFN&r'~~g~. CLERK

Kirell Francis Bettis,                        )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No.

Henry Paulson, Secretary of the Treasury
                                              )
                                              )
                                                                         09 0285
et al.,                                       )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       This matter comes before the Court on consideration of plaintiffs pro se complaint and

application to proceed in forma pauperis. The Court will grant the application to proceed in

forma pauperis and dismiss the complaint.

       Plaintiff, Kirell Francis Bettis, is a prisoner incarcerated in California's Kern Valley State

Prison. With the exception ofthe U.S. Secretary of the Treasury,1 the defendants are California

agencies, cities, or state or local employees involved in the criminal justice system. The

complaint alleges that the plaintiff is a foreign sovereign whose attempt to invoke the Foreign

Sovereign Immunities Act in defense of his state court criminal prosecution was wrongfully

thwarted. The complaint does not provide any indication of how the United States Secretary of

the Treasury is connected to this case.




       1 It is unclear whether the plaintiff intended to name the United States as a defendant, or
to merely indicate that the United States is the place where the other defendants reside. If the
United States is intended as a defendant, the complaint does not disclose any connection between
the United States and the factual allegations.




                                                                                                                 3
        This complaint presents precisely the sort of incoherent, "fantastic or delusional

scenarios" that warrant dismissal. Neitzke v. Williams, 490 U.S. 319,328 (1989). Accordingly,

this complaint will be dismissed under 28 U .S.C. § 1915(e)(2)(B)(i) (requiring dismissal of

frivolous complaints).

        An appropriate order accompanies this memorandum opinion.


                                                          £/ G.t- ~               Hu4L
Date:    ~ 11) oj                                     United States District Judge




                                               -2-